DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I including claims 1-16 in the reply filed on 06/15/2022 is acknowledged.  The traversal is on the ground(s) that searching for all of the alleged invention simultaneously would not place undue burden on the examiner.  This is not found persuasive because searching for inventions I and II would require significantly different searches.
Searching for invention I (as performed) required searching classification subgroups B64C2201/027,108,162 and B64C27/20.
In contrast, searching for invention II would require searches of classification subgroups including: B64C13/16 (control systems for actuating control surfaces automatically, such as in the case of a gust being detected via automatic pilot) and B64C31/06 (automatic control of power plants in aircraft)
Additionally, text searches for the features of claim 17 would be required. This exemplary string shows one such example: (aircraft rotorcraft uav uas) with (balance control autopilot) and (detect sense) near4 (force gust wind contact)
Note that apparatus (invention I) and method (invention II) claims require different standards for rejection on prior art. Method claims require prior art which specifically discloses the method steps. In contrast, an apparatus claims requires a structures which would be capable of performing in such a manner as might be required. 
It should also be noted that method claims directed towards a method of using an apparatus can be rejoined should the apparatus be found allowable and provided the method claim incorporate limitations mirroring the structure of the apparatus claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
The disclosure is objected to because of the following informalities: The brief description of the drawings, particularly regarding the descriptions of figures 1-5 is insufficient.  A description of the should at least distinguish different figures from one and other. From the current description it is unclear if figures 1 and 2 show a different embodiment of the invention from figures 3-5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the inlet is formed to produce a Venturi effect in the flow of air passing through the central air passage from the inlet to the outlet by choking the flow of air at the inlet” is indefinite in that it is unclear how the airflow can be choked in the inlet. Note that choking the flow created a choked flow condition that occurs when airflow reaches mach 1. This occurs in the narrowest part of a duct or nozzle. Hence, it is unclear both how flow can be choked at the inlet of a duct which converges (based on the fact the inlet forms a Venturi effect) and whether the applicant intends for the flow to reach mach 1 or intends to introduce another limitation not evident as currently written.
Regarding claim 9, the limitation “the inlet is formed to produce a Venturi effect in the flow of air passing through the central air passage from the inlet to the outlet by choking the flow of air at the inlet” is indefinite in that it is unclear how the airflow can be choked in the inlet. Note that choking the flow created a choked flow condition that occurs when airflow reaches mach 1. This occurs in the narrowest part of a duct or nozzle. Hence, it is unclear both how flow can be choked at the inlet of a duct which converges (based on the fact the inlet forms a Venturi effect) and whether the applicant intends for the flow to reach mach 1 or intends to introduce another limitation not evident as currently written.

Claims 2-8 and 10-16 are similarly rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhana (WO 2019197733 A1).
Regarding claim 1, Rouhana discloses an airframe of a volitant body comprising:
a body having a normal axis (Rouhana, figure 3, items 10 and A12, body with a normal axis), the body comprising:
a central air passage communicating through the body along the normal axis of the body (Rouhana, figure 3, items 15, circumferential duct forms a surrounds a central air passage), the central air passage having an inlet at a first end of the body and an outlet at a second end of the body, the second end being opposite the first end, the central air passage forming an interior surface of the body, the central air passage permitting a flow of air through the body via the central air passage (Rouhana, figure 3, air enters through inlet at the top of body and exits at the outlet at the bottom of the body); and
wherein the inlet is formed to produce a Venturi effect in the flow of air passing through the central air passage from the inlet to the outlet by choking the flow of air at the inlet (Rouhana, figure 2, item 10, shape of inlet provides a choke at the outlet of the duct which produces a Venturi effect in the airflow through the duct).

Regarding claim 2, Rouhana discloses the airframe of claim 1, wherein the inlet tapers from a wide end to a narrow end, the wide end being at the first end of the body, the narrow end being adjacent to the outlet (Rouhana, figure 3, items 15 and 58, lower section is a conically convergent bottom section creating a narrowing taper that results in a narrower outlet as compared to the inlet).

Regarding claim 3, Rouhana discloses the airframe of claim 1, wherein the inlet tapers from the wide end to the narrow end curvilinearly (Rouhana, figure 3, item 15, inlet has a taper the curves from wide to narrow from the inlet to the outlet).

Regarding claim 6, Rouhana discloses the airframe of claim 1, wherein the body includes one or more mounting components configured to mount a propulsion system to the body substantially within the central air passage such that activating the propulsion system causes the flow of air through the body via the central air passage (Rouhana, figure 2, items 14 and 50, stator and central shaft are used to mount the rotors in the central air passage).

Regarding claim 9, Rouhana discloses an arrangement of a volitant body comprising:
a propulsion system (Rouhana, figure 3, items 12 ,12’, rotors form propulsion system); and
an airframe (Rouhana, figure 3, item 10, aircraft with an airframe), the airframe comprising:
a body having a normal axis, the body comprising (Rouhana, figure 3, items 10 and A12):
a central air passage communicating through the body along the normal axis of the body, the central air passage having an inlet at a first end of the body and an outlet at a second end of the body, the second end being opposite the first end, the central air passage forming an interior surface of the body, the central air passage permitting a flow of air through the body via the central air passage (); and
wherein the inlet is formed to produce a Venturi effect in the flow of air passing through the central air passage from the inlet to the outlet by choking the flow of air at the inlet (Rouhana, figure 2, item 10, shape of duct provides a choke at the outlet of the duct which produces a Venturi effect in the airflow through the duct); and
wherein the propulsion system is mounted to the body and substantially disposed within the central air passage such that activating the propulsion system causes the flow of air through the body via the central air passage (Rouhana, figure 3, items 15, 12, and 12’; rotors act to push air through duct forming a central air passage).

Regarding claim 10, Rouhana discloses the arrangement of the volitant body of claim 9, wherein the propulsion system comprises one or more multi-bladed rotors configured to generate aerodynamic lift (Rouhana, figure 3, items 12 ,12’, and 16, rotors with multiple blades which are used to produce lift).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 1 above, and further in view of Harasta (EP 1500589 A1 ).

Regarding claim 4, Rouhana discloses the airframe of claim 1, except:
wherein the body further comprises:
a set of side airflow passages evenly spaced around the body such that individual side airflow passages are disposed in individual quadrants, wherein the individual side airflow passages are disposed substantially orthogonal to the normal axis and extend from individual side inlets on an exterior surface of the body to individual side outlets at the interior surface, such that the individual side airflow passages permit individual flows of air from an ambient environment into the central air passage.
Harasta teaches in air inlet body wherein the body further comprises:
a set of side airflow passages evenly spaced around the body such that individual side airflow passages are disposed in individual quadrants, wherein the individual side airflow passages are disposed substantially orthogonal to the normal axis and extend from individual side inlets on an exterior surface of the body to individual side outlets at the interior surface, such that the individual side airflow passages permit individual flows of air from an ambient environment into the central air passage (Thomas, figure 2, items 40 and 44, conical wall has four inlet openings each having a quarter of the overall conical wall length and each being orthogonal to central axis of the conical wall).
	Rouhana and Harasta are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the air inlet of Rouhana to include the air inlets arranged in quadrants around the wall of a conic section of Harasta in order to increase the effective airflow into the duct.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 1 above, and further in view of Weygers (US 2377835 A).

Regarding claim 5, Rouhana discloses the airframe of claim 1, except:
wherein the body has a substantially hemispherical shape forming an exterior curved surface and an exterior base surface, wherein the exterior base surface is disposed at the first end of the body.
Weygers teaches an aircraft with body wherein the body has a hemispherical shape forming an exterior curved surface and an exterior base surface, wherein the exterior base surface is disposed at the first end of the body (Weygers, figure 2, aircraft body has a bottom half that is hemispherically curved and a base at the top surface).
	Rouhana and Weygers are both considered analogous art as they are both in the same field of aircraft with ducted fan designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the body shape of Rouhana with the hemispherical body shape of Weygers in order to reduce the surface area of the airframe.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 1 above, and further in view of case law.

Regarding claim 7, Rouhana discloses the airframe of claim 1, except:
wherein the central air passage has a substantially square cross sectional profile.
It would have been an obvious matter of design choice for one of ordinary skill in the art at the effective filing date of the invention to modify the central air passage to have a square shaped cross section or any desired shape to create an airframe incorporating a central duct. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 1 above, and further in view of Jin (CN 108945417 A).

Regarding claim 8, Rouhana discloses the airframe of claim 1, except:
wherein the body has a substantially rectangular cross section defining a short side and a long side, wherein the short side defines a direction of a lateral axis of the body, and the long side defines a direction of a longitudinal axis of the body.
Jin teaches an aircraft with a body wherein the body has a substantially rectangular cross section defining a short side and a long side, wherein the short side defines a direction of a lateral axis of the body, and the long side defines a direction of a longitudinal axis of the body (Jin, figure 1, item 1, body with a rectangular cross section including a long and short side which may define the lateral and longitudinal axis of the body).
	Rouhana and Jin are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the body shape of Rouhana with the rectangular body shape of Jin in order to make the airframe easier to store in standard rectangular boxes.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 9 above, and further in view of Kaiser (US 9555879 B1).

Regarding claim 11, Rouhana discloses the arrangement of the volitant body of claim 9, except:
wherein the propulsion system is mounted to the body such that a center of mass of the arrangement is between the propulsion system and the first end.
Kaiser teaches an aircraft having a body and a propulsion system wherein the propulsion system is mounted to the body such that a center of mass of the arrangement is between the propulsion system and the first end (Kaiser, paragraph 8, rotorblades are coupled to the aircraft at or below the center of mass of the aircraft).
	Rouhana and Kaiser are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the propulsion system mounting of Rouhana with the propulsion system mounted below the center of mass of the vehicle of Kaiser in order to increase vehicle stability on ascent.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 9 above, and further in view of case law.

Regarding claim 12, Rouhana discloses the arrangement of the volitant body of claim 9, except:
wherein the propulsion system is mounted below a midline of the body.
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Rouhana to move the location of the propulsion systems below the mid-line for purposes of adjusting the moment of inertia as needed for dynamic controls and/or stability,  since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Furthermore, in the given instance the examiner notes that moving elements is a standard engineering practice to adjust center of gravities, load distributions, balancing loads fuel etc. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 9 above, and further in view of Gohl (US 10269257 B1).

Regarding claim 13, Rouhana discloses the arrangement of the volitant body of claim 9, except:
vehicle guidance system comprising:
one or more physical processors configured by machine-readable instructions to:
control the propulsion system to balance the arrangement in place at a given altitude;
detect a force being applied to the arrangement;
determine force information, the force information including one or both of a direction of the force or a magnitude of the force; and
control the propulsion system based on force information such that the arrangement is propelled in the direction of the force.

Gohl teaches vehicle guidance system comprising:
one or more physical processors (Gohl, ¶3, system include one or more hardware processors) configured by machine-readable instructions to:
control the propulsion system to balance the arrangement in place at a given altitude (Gohl, ¶151, vehicle is controlled to hover);
detect a force being applied to the arrangement (Gohl, ¶5, vehicle optionally includes an accelerometer);
determine force information, the force information including one or both of a direction of the force or a magnitude of the force (Gohl, ¶5, vehicle includes an accelerometer configured to output signals; note accelerometers output a magnitude and direction); and
control the vehicle based on force information such that the arrangement is propelled in the direction of the force (Gohl, ¶2, system for controlling and guiding aircraft based on sensor information; Note: A vehicle which has a force applied to it must react to that force and in turn will accelerate in a given direction in accordance with Newton’s 2nd law of motion).
	Rouhana and Gohl are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Rouhana with the control system of Gohl in order to provide guidance for the arrangement (Gohl, abstract).

Gohl does not explicitly state that the propulsion system is controlled based on force information.
One of ordinary skill in the art would understand that providing control to the vehicle would encompass controlling the propulsion system of a vehicle. Hence, it would have been obvious before the effective filing date of the applications for one of ordinary skill in the art to control the propulsion system based on the force information in order to react to a wind gust. 

Regarding claim 14, Rouhana as modified by Gohl teaches the  arrangement of the volitant body of claim 13, wherein the control of the propulsion system based on force information propels the arrangement in the direction of the force in proportion to the magnitude of the force (A vehicle which has a force applied to it must react to that force and in turn will accelerate in a given direction in accordance with Newton’s 2nd law of motion).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana (WO 2019197733 A1) as applied to claim 9 above, and further in view of Russell (CA 3014963 A1).

Regarding claim 15, Rouhana discloses the arrangement of the volitant body of claim 9, except:
further comprising:
one or more physical processors configured by machine-readable instructions to:
control the propulsion system to balance the arrangement in place at a given altitude;
detect presence of a user;
determine user information, the user information including one or more of a distance of the user from the arrangement, a direction of movement of the user, or a relative velocity and/or acceleration of the user in the direction of movement; and
control the arrangement based on based on the user information.

Russell teaches a UAV with one or more physical processors (Russell, abstract, includes controller which controls aircraft) configured by machine-readable instructions to:
detect presence of a user (Russell, column 4, lines 26-30);
determine user information, the user information including one or more of a distance of the user from the arrangement, a direction of movement of the user, or a relative velocity and/or acceleration of the user in the direction of movement (Russell, column 8 line 22- column 9 line 5, controller determines information including UAV distance from operator and change in separation between UAV and operator); and
control the arrangement based on based on the user information (Russell, column 8, lines 22-27, controller is configured to control the UAV to maintain desired conditions such as a desired separation).
	Rouhana and Russell are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Rouhana with the control system of Russell in order to maintain safe operations when flying autonomously.
	
	Additionally, other embodiments of Russell teach controlling the UAV to balance the arrangement in place at a given altitude (Russell, column 10 lines 10-13, UAV attempts to maintain a position with respect to operator).
It would be obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Rouhana as modified by Russell as described above with the controller configured to maintain position with respect to the user of Russell in order to keep the arrangement a safe distance from the operator while also preventing loss of communications.

Russell does not state that the propulsion system would specifically be controlled to balance the arrangement or propel the arrangement in the direction of movement of the user.
It would be obvious before the effective filing date of this application for one of ordinary skill in the art to modify the controller to control the propulsion system based on the user information, wherein the control includes propelling the arrangement in the direction of movement of the user in order to implement the control system capable of maintaining a target separation distance of Russell. 

Regarding claim 16, Rouhana as modified by Russell teaches the arrangement of the volitant body of claim 15, except:
wherein the control of the propulsion system based on the user information includes maintaining a given distance from the user and/or propelling the arrangement at a velocity and/or acceleration that matches the user.
Additionally, other embodiments of Russell describe the arrangement control based on the user information including maintaining a given distance from the user (Russell, column 10, lines 1-13).
It would be obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Rouhana as modified by Russell as described regarding claim 15 with the controller configured to maintain a distance from the user of Russell in order to keep the arrangement a safe distance from the operator while also preventing loss of communications.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (CN 107933891 A) teaches an aircraft with a central duct design aircraft
Li (CN 108516089 A) teaches a spherical UAV design including four ducts for propulsion.
Nicolle (FR 3077267 A1) teaches a UAV design including a converging duct design with rotors located inside the duct for propulsion.
Toyama (US 11173997 B2) teaches an aircraft in an oblate spheroid shape inclidng ducts for the propulsion system.
Hansen (US 20050205715 A1) teaches a circular fixed wing VTOL aircraft
Malhotra (US 20190339081 A1) teaches a spherical UAV with four ducts including propellers in the ducts.
Metzner (US 20210094686 A1) teaches a square UAV programmed to search for a disturbance when alerted.
Aviles (WO 2004065208 A2) teaches a UAV with a ducted fan including a converging inlet and diffuser.
Arendt (WO 2016166366 A1) teaches a spherical drone with a central ducted fan.
Czarnota (WO 2018027315 A1) teaches a UAV with a toroidal body and central rotors designed for aerial surveillance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642